ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Allowed
2.	Claims 21-30.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 21, 23, the most relevant prior art is Scirica et al. (US 2013/0098969; “Scirica”).
Scirica discloses all of the claimed subject matter, but fails to disclose “said shaft is configured to be inserted into the treatment area through another opening in the patient” and “a second actuator configured to be coupled to said second input connector of said second drive system after said end effector and said shaft are introduced into the treatment area.”
Regarding claim 25, the most relevant prior art is Scirica et al. (US 2013/0098969; “Scirica”).
Scirica discloses all of the claimed subject matter, but fails to disclose  “a second actuator can be coupled to a second input connector of said second drive system after said end effector is inserted through said opening into said surgical site.”
Regarding claim 27, the most relevant prior art is Scirica et al. (US 2013/0098969; “Scirica”).

Regarding claim 29, the most relevant prior art is Scirica et al. (US 2013/0098969; “Scirica”) in view of Hooven (US 5,383,880).
Scirica discloses a proximal cam.
Hooven teaches a distal cam.
The combination of reference do not teach the proximal and distal cam simultaneously moving when a rotatable shaft is rotated. The physical elements of the references would have to altered in order to read on this limitation, this would render the tools inoperable.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731